department of the treasury internal_revenue_service washington d c jul uilc number release date cor cc ebeo memorandum for chief branch office of the associate chief_counsel employee_benefits and exempt_organizations from subject railroad retirement act tax status attached for your information and appropriate action is a copy of a letter from the railroad retirement board concerning whether the services performed by for may be credited as railroad services for purposes of determining benefit entitlement under the railroad retirement act and the railroad unemployment insurance act we have reviewed the opinion of the railroad retirement board and based solely upon the information submitted concur in the conclusion that the services performed by for were performed as an employee and are creditable under the railroad retirement act and the railroad unemployment insurance act harry beker
